Exhibit 10.4
EMPLOYMENT AGREEMENT EXTENSION
     THIS EMPLOYMENT AGREEMENT EXTENSION (this “AGREEMENT EXTENSION”) is entered
into effective the 13th day of May, 2009, by and between The Franklin Savings
and Loan Company, a savings and loan association organized under the laws of the
State of Ohio (the “EMPLOYER”), and Lawrence J Spitzmueller (the “EMPLOYEE”).
WITNESSETH:
     WHEREAS, the EMPLOYEE is currently employed as the Vice President of the
Employer; and
     WHEREAS, the EMPLOYER and the EMPLOYEE are parties to an Employment
Agreement dated December 20, 2004, and amended December 30, 2008 (the
“AGREEMENT”); and
     WHEREAS, the current expiration date of the AGREEMENT is December 20, 2011
and
     WHEREAS, Section 1 of the AGREEMENT provides that the EMPLOYER’s BOARD may
extend the term of the AGREEMENT; and
     WHEREAS, as a result of the skill, knowledge, performance and experience of
the EMPLOYEE, the BOARD of the EMPLOYER has determined that the AGREEMENT should
be extended; and
     WHEREAS, the EMPLOYEE desires to continue to serve as the Vice President of
the EMPLOYER and consents to the extension of the AGREEMENT;
     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained, the EMPLOYER and the EMPLOYEE hereby agree as follows:
     1. Extension of EMPLOYMENT TERM. The EMPLOYMENT TERM of the AGREEMENT is
hereby extended and the AGREEMENT shall terminate and expire on March 31, 2012.
     2. Effect of Prior Agreements. All of the terms and conditions of the
AGREEMENT shall remain in full force and effect during the EMPLOYMENT TERM, as
extended by this AGREEMENT EXTENSION.
     3. Definitions. Capitalized terms used in this AGREEMENT EXTENSION without
definition shall have the meanings given to such terms in the AGREEMENT.
[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURES FOLLOW]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the EMPLOYER has caused this AGREEMENT EXTENSION to be
executed by its duly authorized officer, and the EMPLOYEE has consented to and
signed this AGREEMENT EXTENSION, each as of the date first above written.

         
EMPLOYER

FRANKLIN SAVINGS AND LOAN COMPANY
    EMPLOYEE

/s/ Lawrence J. Spitzmueller

    Name: Lawrence J Spitzmueller

          By:   /s/ Gretchen J. Schmidt         Gretchen J. Schmidt         Its:
President       

 